
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 584
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2012
			Mr. Israel submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Reaffirming the commitment of the House of
		  Representatives to finding and capturing Joseph Kony, and for other
		  purposes.
	
	
		Whereas the Lord’s Resistance Army (LRA) has been active
			 for over two decades in central Africa and is responsible for the murder,
			 abduction, mutilation, and rape of tens of thousands of men, women, and
			 children, and is responsible for the displacement of 2,000,000 people;
		Whereas Joseph Kony, the leader of the LRA, and several of
			 his top commanders have been indicted by the International Criminal Court for
			 war crimes and crimes against humanity, including murder, enslavement, sexual
			 enslavement, pillaging, and rape;
		Whereas in the year 2011 alone, there were over 250
			 attacks attributed to the LRA and an estimated 440,000 people displaced or
			 living as refugees due to LRA activity in central Africa;
		Whereas the United States seeks to support the people and
			 Governments of Uganda, the Central African Republic, the Democratic Republic of
			 the Congo, and South Sudan in their struggle against the LRA;
		Whereas in the Lord's Resistance Army Disarmament and
			 Northern Uganda Recovery Act of 2009, enacted May 24, 2010, Congress expressed
			 support for increased, comprehensive United States efforts to help mitigate and
			 eliminate the threat posed by the LRA to civilians and regional
			 stability;
		Whereas the Administration submitted to Congress a
			 strategic plan entitled Strategy to Support the Disarmament of the
			 Lord’s Resistance Army on November 24, 2010;
		Whereas the Administration has developed a comprehensive,
			 multi-year strategy to guide United States support to help regional partners in
			 their struggle against the LRA;
		Whereas President Barack Obama authorized on October 14,
			 2011, a team of combat-equipped United States forces to deploy to central
			 Africa to provide assistance to regional partner forces working toward the
			 removal of Joseph Kony and other senior commanders of the LRA;
		Whereas these forces will act only as advisors to partner
			 forces, providing them with logistical support, advice, and training and will
			 only engage the LRA if necessary for self-defense; and
		Whereas the deployment of these forces furthers United
			 States national security interests and foreign policy goals: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)condemns the crimes against humanity
			 committed by Joseph Kony and other senior Lord’s Resistance Army (LRA)
			 commanders;
			(2)expresses its
			 support for the people of central Africa who have been affected by the
			 brutality of the LRA;
			(3)expresses its
			 support for the regional partner forces working toward the shared goal of
			 removing Joseph Kony and senior LRA commanders from the battlefield;
			(4)applauds the
			 Administration’s actions in support of the central African people and regional
			 partner forces in their struggle against the LRA; and
			(5)expresses its
			 support in making every effort possible to capture and remove from the
			 battlefield Joseph Kony and senior LRA commanders and bringing them to
			 justice.
			
